HEDRICK, Judge.
Defendant contends the court erred in denying his timely motions for judgment as of nonsuit. Suffice it to say, there is plenary competent evidence in the record to require submission of this case to the jury and to support the verdicts.
All of the other exceptions brought forward and argued in defendant’s brief relate to the court’s instructions to the jury. We have carefully examined the entire charge in the light of all the defendant’s exceptions and conclude that the charge given by the able judge was fair, adequate, and correct. Any elaboration on these contentions would serve no useful purpose. The defendant had a fair trial free from prejudicial error.
No error.
Judges Morris and Baley concur.